Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                             Introduction
2.   This action is response to the amendment filed on 06-06-2022.   Claims 1 and 6 have been amended and claims 10-22 have been canceled and claims 23, 24 have been added.   Claims 1-9, 23 and 24 are pending.

Continued Examination Under 37 CFR 1.114
3.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-06-2022 has been entered.
 

Claim Rejections - 35 USC § 103
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
7.          Claims 1-5, 23 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Westergaard et al. (US 2018/0310104) in view of Jorgovanovic et al. (US PAT. 11,153,678) and Thornock et al.(US 2018/0122357)
   Consider Claim 1, Westergaard teaches a method performed by an in-ear headphone that is arranged to couple to at least one ear tip of a plurality of ear tips(see fig. 2) and 
is to be worn by a user and an audio source device (see fig. 1 and paragraph [0025]), the method comprising: 
    establishing, over the wireless communication link, a first wireless connection between the in-ear headphone and an audio source device (see fig.1 and paragraph [0025]); 
obtaining, over the wireless communication link and via the first wireless connection, a first request, from the audio source device, to start a fitting process (see figs. 2-8 and abstract); in response to obtaining the first request, performing the fitting process by  
    establishing, over the wireless communication link, a second wireless connection between the in-ear headphone and the audio source device, wherein the second wireless connection is from the first wireless connection and uses a wireless communication configuration profile;   obtaining, over the wireless communication link and via the second wireless connection, an audio signal from the audio source device for driving a speaker of the in-ear headphone to output sound(see figs. 1-6 and paragraphs[0026]-[0035]), 
     responsive to the outputted sound, determining a fit parameter for the in-ear headphone (see figs. 1-6 and paragraphs[0026]-[0035]), and
      transmitting the fit parameter to the audio source device over the wireless communication link and via the first wireless connection (see figs. 2-9 and paragraphs[0049]-[0061]);  but , Westergaard does not expressly teach wherein the second wireless connection is different from the first wireless connection and uses a different wireless communication configuration profile and to  determine a fit parameter for an ear tip of the plurality of ear tips that is coupled to the in-ear headphone and inserted into an ear canal of the user. 
        However, Jorgovanovic teaches wherein the second wireless connection is different from the first wireless connection and uses a different wireless communication configuration profile(see figs. 1-8 and col. 4, line 56-col.6, line 67). 
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date the of claimed invention was made to combine the teaching of Jorgovanovic into Westergaard to provide the system has a first wireless headphone with first processors to establish first communication channel having Bluetooth and second communication channel having Bluetooth low energy (BLE) with a mobile device  and a second wireless headphone, respectively. The first processors transmit a portion of first audio data to mobile device via first communication channel and receive an indication to establish third communication channel with second wireless headphone at first wireless headphone and from mobile device via first communication channel. The first processors establish third communication channel having Bluetooth hands-free profile (HFP) protocol with second wireless headphone, receive second audio data corresponding to speech input from first user at first wireless headphone, and transmit second audio data for output to second user to second wireless headphone via third communication channel.
     On the other hand, Thornock teaches to determine a fit parameter for an ear tip of the plurality of ear tips that is coupled to the in-ear headphone and inserted into an ear canal of the user(see figs. 3A-7 and paragraphs[0005]-[0008], [0025]-[0031]).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date the of claimed invention was made to combine the teaching of Jorgovanovic into Westergaard to provide determining an ear interface mode among multiple ear interface modes of a headphone device based on an acoustic response of the headphone device including a secondary path (202). A set of configuration parameters is selected (204) for an adaptive noise cancelation (ANC) system based on the determined ear interface mode. An audio signal is outputted (210) to the headphone device, where the audio signal includes an anti-noise signal generated by the ANC system based on the selected set of configuration parameters.
   Consider Claim 2-4, Westergaard as modified by Jorgovanovic and Thornock teaches the method wherein the wireless communication link is a BLUETOOTH link(see figs. 2-9 and paragraphs[0054]-[0071]); and the method wherein the first wireless connection uses accessory profile is a BLUETOOTH Serial Port Profile (SPP)(In Jorgovanovic, see figs. 1-8 and col. 4, line 56-col.6, line 67); and the method wherein the second wireless connection uses audio distribution profile is a BLUETOOTH Advanced Audio Distribution Profile (A2DP) (In Jorgovanovic, see figs. 1-8 and col. 4, line 56-col.6, line 67).
    Consider Claim 5, Westergaard as modified by Jorgovanovic teaches wherein the audio signal comprises a piece of audio program content of which playback was requested by the user through the use of the audio source device(In Jorgovanovic, see figs. 1-8 and col. 4, line 56-col.6, line 67).  
     Consider Claim 23 and 24, Westergaard as modified by Jorgovanovic and Thornock teaches the method further comprising determining that the in-ear headphone is in use in which the ear tip is inserted into the ear canal of the user, wherein the first wireless communication link is established in response to determining that the in-ear headphone is in use (In Thornock, see figs. 3A-7 and paragraphs[0005]-[0008], [0025]-[0033]); and the method wherein the request is a first request and the fit parameter is a first fit parameter, and the ear tip is a first ear tip, wherein a second ear tip of the plurality of ear tips is coupled to in-ear headphone in lieu of the first ear tip, wherein the method further comprises: obtaining, over the wireless communication link and via the first wireless connection, a second request, from the audio source device to start another fitting process to determine a second fit parameter for the second ear tip of the plurality of ear tips that is coupled to the in-ear headphone and inserted into the ear canal of the user(In Thornock, see figs. 3A-7 and paragraphs[0005]-[0008], [0025]-[0033]). 


8.          Claims 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Westergaard et al. (US 2018/0310104) as modified by Jorgovanovic et al. (US PAT. 11,163,678) and Thornock et al.(US 2018/0122357)  as applied to claim 1 above, and further in view of  Kofman et al. (US 2019/0052951).
     Consider Claim 6, Westergaard teaches the method wherein the request is a first request, wherein the method further comprises obtaining, via the first wireless connection(see figs. 1-6 and paragraphs[0026]-[0035]); but , Westergaard does not expressly teach a second request to stop the fitting process from the audio source device.
   However, Kofman teaches the method wherein the request is a first request, wherein the method further comprises obtaining, via the first wireless connection, a second request to stop the fitting process from the audio source device(see figs. 4a-6 and paragraphs [0068]-[0072]).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date the of claimed invention was made to combine the teaching of Kofman into Westergaard, Thornock and Jorgovanovic to provide an earbud includes a capacitive sensor including at least one conductive trace and a controller configured to provide an indication of the earbud being inserted into an ear of a user responsive to detecting changes in capacitance of one of the at least one conductive trace relative to ground or different conductive traces relative to one another.
     Consider Claims 7-8, Westergaard as modified by Jorgovanovic and  Kofman teaches the method  in response to obtaining the second request, stopping the fitting process by stopping to obtain, over the wireless communication link and via the second wireless connection, the audio signal from the audio source device for output through the speaker (In Kofman, see figs. 4a-6 and paragraphs [0068]-[0072]); and the method  in response to obtaining the second request, tearing down the second wireless connection(In Kofman, see figs. 4a-6 and paragraphs [0068]-[0072]).

  9 .  Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Westergaard et al. (US 2018/0310104) as modified by Jorgovanovic et al. (US PAT. 11,163,678)  and Thornock et al.(US 2018/0122357) as applied to claim 1 above, and further in view of Eichfeld et al. (US 2018/0295455).
     Consider Claim 9, Westergaard does not expressly teach 
the method comprising transmitting, over the wireless communication link and via the first wireless connection, a message that acknowledges that the request was obtained, wherein establishing the second wireless connection comprises obtaining, after the message is transmitted, a command message to establish the second wireless connection.
   However, Eichfeld teaches the method comprising transmitting, over the wireless communication link and via the first wireless connection, a message that acknowledges that the request was obtained, wherein establishing the second wireless connection comprises obtaining, after the message is transmitted, a command message to establish the second wireless connection(see figs.2-7 and paragraphs [0020]-[0028]).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date the of claimed invention was made to combine the teaching of Eichfeld into Westergaardand, Thornock and Jorgovanovic to provide an in-ear listening device; a plurality of customization components for use with the in-ear listening device, each customization component when in combination with the listening device cooperating with the listening device to define a controlled amount of venting; and a self-fitting assistance processing device in communication with the in-ear listening device, which adjusts a gain of the in-ear listening device according to the amount of venting provided by a selected one of the customization components.  

Response to Arguments
10.  Applicant’s arguments with respect to claims 1-9, 23 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
                                        
                                                                 Conclusion
11.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Kofman (US 2019/0045291) is cited to show other related  SETUP MANAGEMENT FOR EAR TIP SELECTION FITTING PROCESS.

12.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        Patent Examiner
US Patent and Trademark Office
Knox
571-272-7501
Date 09-30-2022